In justification of the use of the writ of prohibition in controversies of this kind I think the following supporting observations may be made: (1) The writ of prohibition in Florida runs to redress an attempted exercise of either (a) judicial or (b) quasi-judicial acts, when it is made to appear that the act threatened is beyond the appropriate jurisdiction of either a (x) court or (y) a statutory board assuming to exercise same (State v. Railroad Com'rs of Florida, 79 Fla. 526, 84 Sou. Rep. 444); (2) any special and extraordinary statutory proceeding, whether it be provided *Page 571 
to be had before a court, qua a judicial institution, or before a mere statutory board exercising the same prerogative, isquasi-judicial in character whenever it involves the requirement of a notice and hearing, and contemplates the determination of guilt or innocence of an individual summoned to answer charges made before the court or board, as the case may be (West Flagler Amusement Co. v. State Racing Commission, 122 Fla. 222,165 Sou. Rep. 64); (3) Conclusion: the writ of prohibition properly lies to the State Board of Medical Examiners to keep it within the scope of its proper quasi-judicial powers to summon before it persons charged with offenses against the law, the hearing and determination of which adverse to the persons so summoned will exproprio vigore deprive him of a legal right or status; (4) although other remedies are available for simliar redress, the writ of prohibition should issue when the other remedies are not speedy and adequate to provide redress from the usurpation ofquasi-judicial power. State, ex rel. Meredith, v. Board of Trustees, 102 Fla. 219, 135 Sou. Rep. 781; Joughin v. Parks,107 Fla. 833, 143 Sou. Rep. 145, 306, 147 Sou. Rep. 273.